DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/18/21 have been fully considered but they are not persuasive.
	Applicant argues that Kimura discloses placement of fittings between the beams, not direct contact with beams and the fittings bear the weight of the beams, not the beams themselves. This is not persuasive.  The claims do not preclude the first and/or second vertical beams from comprising additional structure and features.  Therefore the rejection below considers the first vertical beams 26 to include the fittings as part of the vertical beam.  Accordingly, the first vertical beams support said stacked second wooden framework structure weight by direct contact by said plurality of second vertical 
Applicant’s argument that the fittings and screws of Kimura bear the weight of the beams, not the beams themselves is not persuasive.  Firstly, the first vertical beam 26 is the structure that connects the second wooden framework to supporting structure such as the foundation/ground support surface.  Thus the first vertical beams do bear the weight of the structure above it.  Secondly, the fittings and screws are considered to be part of the structure of the first vertical beams and therefore even if the fittings and screws are the structure that bears the weight the first vertical beams comprise the fittings and screws and therefore the first vertical beams support the weight by of the second wooden structure.
Applicant’s argument that Kimura does not teach isolation of the horizontal members from joints and connections between modules is not persuasive as this does not appear to be a claimed feature.  Applicant’s argument that the modules of Kimura could never be fabricated separately for modular construction of the building is not persuasive as this is not a claimed feature.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Kimura (5022209).
Claim 21.  Kimura discloses a frame of a building system, comprising: 
a first wooden framework structure (as noted below) being comprised of a plurality of first vertical beams (26 as noted in the figures and as seen in the annotated figure below), each first vertical beam being comprised of wood (col. 6, lines 37-40), and a first bracing means (as seen in the figure below) connected to said first vertical beams, each first vertical beam being held in a first set lateral position between ends of said first bracing means and having first end surfaces at opposite ends; and 
a second wooden framework structure being comprised of a plurality of second vertical beams (26 as noted in the annotated figure below), each second vertical beam being comprised of wood (Col. 6, lines 37-40), and a second bracing means (as noted in the annotated figure below) connected to said second vertical beams, each second vertical beam being held in a second set lateral position between ends of said second bracing means and having second end surfaces at opposite ends, 
wherein said first bracing means is a first horizontal beam, said first horizontal beam being comprised of wood (col. 6, lines 37-40) and having first horizontal wood fibers aligned along a length of said first horizontal beam in a horizontal orientation, 
wherein said first vertical beams extend above said first bracing means toward said second module (as seen in figure 1), said first vertical beams being closer to said second module than said first bracing means, wherein said second bracing means is a second horizontal beam, said second horizontal beam being comprised of wood and 
wherein said second wooden framework structure is stacked on said first wooden framework structure so as to form a stacked second wooden framework structure (as seen in at least figure 1) with said first bracing means not in contact with said second wooden framework structure (where 35 is not in contact with the second wooden framework) and said second bracing means not in contact with said first wooden framework structure (, said plurality of second vertical beams of said second wooden framework only being placed on top of corresponding first vertical beams of said first wooden framework (as seen in at least figure 1), said stacked second wooden framework structure having a stacked second wooden framework structure weight comprised of corresponding weights of said second vertical beams and said second bracing means, and 
wherein said corresponding first vertical beams of said first wooden framework support said stacked second wooden framework structure weight by direct contact by said plurality of second vertical beams on said corresponding first vertical beams so as to prevent crushing said first horizontal wood fibers of said first horizontal beam by said plurality of second vertical beams exerting said second wooden framework structure weight on said first horizontal beam.
Claim 22. The frame of a building system, according to Claim 21, further comprising: first floor joists (29 as noted in the annotated figure) connecting said first horizontal beam to an adjacent first horizontal beam, said first horizontal beam and said 
second floor joists (29) connecting said second horizontal beam to an adjacent second horizontal beam, said second horizontal beam and said adjacent second horizontal beam being mounted on a lower half of said second wooden framework structure (where the second wooden framework structure second vertical beams extend from the first vertical beam to the top of the structure as noted in the annotated figure blow; therefore the second horizontal beams are considered to be in the lower half of the second wooden framework).
Claim 24. The frame of a building for human occupation, according to Claim 21, further comprising first ceiling joists (28) connecting said first vertical beams to adjacent first vertical beams; and second ceiling joists (28) connecting said second vertical beams to adjacent second vertical beams.

    PNG
    media_image1.png
    1082
    943
    media_image1.png
    Greyscale






a first wooden framework structure being comprised of a plurality of first vertical beams (26 as noted in the figures and as seen in the annotated figure below), each first vertical beam being comprised of wood (col. 6, lines 37-40), and a first bracing means (as seen in the figure below) connected to said first vertical beams, each first vertical beam being held in a first set lateral position between ends of said first bracing means and having first end surfaces at opposite ends; and 
a second wooden framework structure being comprised of a plurality of second vertical beams (26 as noted in the annotated figure below), each second vertical beam being comprised of wood (Col. 6, lines 37-40), and a second bracing means (as noted in the annotated figure below) connected to said second vertical beams, each second vertical beam being held in a second set lateral position between ends of said second bracing means and having second end surfaces at opposite ends, 
wherein said first bracing means is a first horizontal beam, said first horizontal beam being comprised of wood (col. 6, lines 37-40) and having first horizontal wood fibers aligned along a length of said first horizontal beam in a horizontal orientation, 
wherein said first vertical beams extend above said first bracing means toward said second module (as seen in figure 1), said first vertical beams being closer to said second module than said first bracing means, wherein said second bracing means is a second horizontal beam, said second horizontal beam being comprised of wood and having second horizontal wood fibers aligned along a length of said second horizontal beam in said horizontal orientation, 

wherein said corresponding first vertical beams of said first wooden framework support said stacked second wooden framework structure weight by direct contact by said plurality of second vertical beams on said corresponding first vertical beams so as to prevent crushing said first horizontal wood fibers of said first horizontal beam by said plurality of second vertical beams exerting said second wooden framework structure weight on said first horizontal beam.
Claim 23. The frame of a building system, according to Claim 21, further comprising: 
first ceiling joists (28 or 29) connecting said first horizontal beam to an adjacent first horizontal beam, said first horizontal beam and said adjacent first horizontal beam being mounted on an upper half of said first wooden framework structure (as seen in the figure below); and 


    PNG
    media_image2.png
    1096
    950
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635